In the United States Court of Federal Claims
                                           No. 19-1961C
                                  Filed under seal: March 11, 2020
                                     Reissued: March 23, 2020*


 KIEWIT INFRASTRUCTURE WEST
 CO.,
                                                             Keywords: Pre-Award Bid
                     Plaintiff,                              Protest; Invitation for Bids;
                                                             Cancellation; Compelling
 v.
                                                             Reason; Arbitrary and
 UNITED STATES,                                              Capricious

                     Defendant.


Douglas L. Patin with Aron C. Beezley, Patrick R. Quigley, and Lisa A. Markman, of counsel,
Bradley Arant Boult Cummings LLP, Washington, D.C., for the plaintiff.

Galina Fomenkova, Commercial Litigation Branch, Civil Division, U.S. Department of Justice,
Washington, D.C., for the defendant, with whom were Stephen M. Hernandez, Contract and
Fiscal Law Division, U.S. Army Legal Services Agency, and Robert Goodin, Contract Law
Branch, Office of the Chief Counsel, National Guard Bureau.

                                   MEMORANDUM OPINION

HERTLING, Judge

        In this pre-award bid protest, Kiewit Infrastructure West Company (“Kiewit”) challenges
the actions of the United States, acting through the Department of Defense’s National Guard
Bureau (the “Agency”) related to an invitation for bids (“IFB”) to replace an aircraft ramp at an
airbase in Klamath Falls, Oregon. The Agency received two sealed bids and publicly opened
them, revealing Kiewit’s bid as the lowest priced. After the bids had been unsealed, the
contracting officer issued amendments that purported to cancel the IFB, convert it to a negotiated
procurement under the Federal Acquisition Regulations (“FAR”) Part 15, and request revised
price proposals. The contracting officer’s Determination and Findings (“D&F”) justified the
cancellation on the basis that both bids were unreasonably priced. The D&F made no reference
to the contracting officer’s earlier Memorandum for Record (“MFR”) that had reached the



      *
      Pursuant to the protective order in this case, the Court initially filed this opinion under seal
for the parties to propose redactions of confidential or proprietary information. The resulting
redactions appear as asterisks enclosed in brackets, e.g., “[***].”
opposite conclusion. Kiewit challenges the Agency’s cancellation of the IFB and its purported
conversion to a Request for Proposals as arbitrary, capricious, or contrary to law.

        The governing FAR provision requires a “compelling reason” to cancel an IFB after
sealed bids have been opened. This requirement sets a meaningful standard that the D&F’s
reasoning, in light of its internal and external contradictions, failed to meet. The Court declares
the August 22, 2019, cancellation of the IFB invalid and enjoins the Agency from awarding the
contract in reliance on that cancellation.

I.       BACKGROUND

         A.     The IFB and Bid-Opening

       In April 2019, the Agency issued an IFB seeking bids for a firm fixed-price contract
under FAR Part 14 to replace an aircraft ramp in Klamath Falls, Oregon. (AR 77.)1 The IFB
gave a preference to HUBZone small businesses. (AR 86 (incorporating FAR 52.219-4).)
Before bids were due, the Agency received and responded to five Requests for Information
(“RFIs”), including two from Kiewit. The Agency’s responses clarified the quantity of
contaminated soil and groundwater disposal that the bidders should include in their bids.

         Kiewit submitted a sealed bid. The Agency received only one other bid, from Bidder B.

       On June 13, 2019, the Agency opened the bids. Kiewit bid $38,875,500, and Bidder B
bid $43,973,034. Even considering the 10% preference afforded to Bidder B as a HUBZone
small business, Kiewit’s bid was the lowest priced.

      That same day, the Agency disclosed that its Independent Government Cost Estimate
(“IGCE”) was $27,016,699. (AR 1730-31.)

         B.     Post-Opening Correspondence and Memorandum for Record

       After opening the bids, the Agency began determining Kiewit’s responsibility as required
under FAR 14.408-1(a)(3). On June 21, 2019, the Agency requested and received Kiewit’s bank
information “to verify contractor responsibility as is required by statute.” (AR 1751, 1753.) On
June 25, the Agency determined that Kiewit was a responsible bidder. (AR 1739.)

        On July 8, the Agency requested the allocation of $38,875,500 of funding for the project
no later than August 7. (AR 1740.) On July 18, these funds were certified as “available and
committed.” (Id.) A contracting officer (“Contracting Officer 1”) notified Kiewit that these
funds were available when he asked for Kiewit’s tax identification number on July 22, writing,




     1
    Citations to the administrative record submitted by the Agency (ECF 20) are abbreviated
“AR.”

                                                 2
“[w]e finally received funding and are working on getting the award through the review/approval
process. We are shooting for award NLT end of August!” (AR 1754.)

        Another contracting officer (“Contracting Officer 2”) signed a MFR on July 24 finding
that Kiewit’s bid price was “fair and reasonable based on competition.” (AR 1742.) The MFR
noted that “[t]he bids were significantly higher than the [IGCE].” (Id.) It also noted, however,
that “[w]hen comparing the bids to each other, the bids were in a competitive arena.” (AR
1742.) There is no indication from the record that this MFR was shared outside the Agency.

      On July 25, Contracting Officer 1 sent Kiewit “Pre[-]Award Documents” for Kiewit to
complete “[a]s soon as possible.” (AR 1764.) Kiewit returned the completed documents on
August 9. Kiewit’s email transmitting the document back to the Agency noted “look forward to
working with the Department of the Air Force to repair the maintenance ramp at Kingsley Field.”
(AR 1764.)

       On August 15, Kiewit emailed Contracting Officer 1 to confirm that he had received
Kiewit’s “Pre-Award Submittal.” AR 1766. Contracting Officer 1 responded on August 19,
writing only “Got it.”

        On August 21, Kiewit’s new operations manager for the project emailed Contracting
Officer 1 to introduce himself and propose a meeting to discuss the project, “specifically the
airfield operations access needs.” (AR 1768.). Contracting Officer 1 replied 40 minutes later,
writing “Stand by. We ran into a snag with price reasonableness with NGB. We are working a
way forward.” (AR 1768.)

       C.      Cancellation of the IFB

        On August 23, 2019, Contracting Officer 1 emailed Amendment 001 to Kiewit. (AR
1770.) The Amendment provided, “[i]n accordance with FAR 14.404-1, the invitation for bids
has been cancelled and the acquisition will be completed via this solicitation through negotiation
in accordance with FAR Part 15.” (AR 1701.) It continued, “[a]ward will be made to the
responsible bidder offering the lowest negotiated price.” (Id.) The Amendment explained that a
forthcoming amendment would “request a price proposal,” and invited the bidders to signal their
intent to enter into negotiations by acknowledging Amendment 001. (Id.) Kiewit acknowledged
Amendment 001 the next day.

       The Agency prepared a D&F justifying its cancellation of the IFB and its decision to
convert the IFB into a negotiated procurement through Amendment 001. (AR 1743-45.) The
D&F recapitulated the timeline of the procurement, discussed “the disparity in bids received
compared with the [IGCE],” and quoted FAR 14.404-1(c) as the standard for cancellation of an
IFB before award but after bid-opening. It then concluded, “[t]he contracting officer has
determined that none of the prices received in response to this invitation for bids were reasonable
in comparison with the Government's estimate and in comparison with each other.” (AR 1745
(emphasis added).)



                                                3
       The D&F’s discussion of the disparity between the bid prices received and the IGCE,
which preceded its final conclusion, consisted of the following:

              11. Due to the large disparity in bids received compared with the
              Government's estimate, it is not possible to determine the prices
              received to be fair and reasonable. Also, due to the lack of
              acknowledgment of the RFIs from the low bidder, it is unknown if
              any of the RFIs, if incorporated into the solicitation by formal
              amendment, would have affected the price offered by the low
              bidder.
              12. The Architect-Engineer (A-E) contractor was consulted to
              determine whether or not the IGE was flawed in any way or if they
              can shed light on why the bids were so much higher than the IGE.
              The discrepancy between the IGE and the bids is largely based on
              the logistical aspects of the project and the magnitude of the scope.
              The A-E firm cited three possible reasons for the discrepancy
              between the bids and the IGE:
                      a. [***]
                      b. [***]
                      c. [***]

(AR 1745.) The “three possible reasons for the discrepancy” are not addressed anywhere else in
the D&F.

       The D&F’s signature page and final page indicate that it was prepared by Contracting
Officer 2 and signed by a staff judge advocate and the Agency compliance chief in the two days
preceding the issuance of Amendment 001. (Id.)

       D.     Request for Revised Proposals

       On August 28, 2019, Contracting Officer 1 emailed Amendment 002 (AR 1703-27) to
Kiewit and noted that September 6 was the due date for proposals. (AR 1774.) Amendment 002
requested revised proposals, separated work that had been the subject of the RFIs into two new
contract line-items, deleted Section 010000, and added a current wage determination, an updated
bid schedule, and various other contract clauses.2



   2
     The added clauses were FAR 52.219-4, Notice of Price Evaluation Preference for
HUBZone Small Business Concerns; FAR 52.204-25, Prohibition on Contracting for Certain
Telecommunications and Video Surveillance Services or Equipment; FAR 52.215-2, Audio and
Records—Negotiation; FAR 52.215-20, Requirements for Certified Cost or Pricing Data or
Information Other Than Certified Cost or Pricing Data; and FAR 52.211-18, Variation in
Estimated Quantity.

                                               4
        Early on August 30, Contracting Officer 1 emailed a Kiewit manager requesting a call
when the manager arrived in the office. (AR 1776.) Nine minutes later, Contracting Officer 1,
without referencing his earlier message, sent the Kiewit manager Amendment 003, noting,
“[p]lease see attached amendment [00]3 to clarify FAR Clause 52.211‐18 Variation in estimated
quantity.” (AR 1778.)

       Amendment 003 provided, in full, “[t]his amendment is to clarify that FAR Clause
52.211-16 is not applicable to this procurement. FAR Clause 52.211-18 Variation in Estimated
Quantity is applicable to CLINs 009 and 0010.” (AR 1728-29.)

       E.     GAO Protest and Bidder B’s Revised Offer

        On September 3, 2019, Kiewit protested the Agency’s decision to cancel the IFB to the
Government Accountability Office (“GAO”), arguing that the Agency lacked a compelling
reason to cancel the IFB. The next day, Kiewit wrote the Agency explaining why Kiewit
believed its bid was reasonable and why it would not be submitting an offer in response to the
Agency’s revised solicitation. (AR 1797-1818.)

       The due date for offers in response to the revised IFB was September 6 (AR 1701), and
Bidder B submitted a revised offer of [***]. (AR 1821-22.) This offer was [***] above the
IGCE, and only [***] than Kiewit’s original bid. Kiewit did not submit a revised offer.

       On September 13, Kiewit filed a supplemental protest with the GAO. Kiewit argued that
the Agency’s determination that Kiewit’s price was unreasonable was itself unreasonable
because the Agency failed to examine Kiewit’s proposed price, the IGCE was flawed, the
Agency had unreasonably reversed itself on the reasonableness of Kiewit’s bid price, and the
negotiated procurement constituted an “illegal auction.” (AR 2010-17, 2063-79.)

        On December 10, the GAO denied Kiewit’s protest. Without addressing the effect of the
contradiction between the Agency’s earlier MFR and the later D&F on the reasonableness of the
bid prices, the GAO concluded that the agency’s determination that all prices received were
unreasonable was a sufficiently compelling reason to cancel an IFB after bid opening. The GAO
noted that the contracting officer had made a “preliminary” finding that Kiewit’s bid was
reasonable, but that the agency revisited the question and concluded, upon reflection, that the
two bids were not reasonably priced. (See AR 2105.) The GAO specifically rejected Kiewit’s
asserted flaws in the IGCE as “effectively refute[d]” by Kiewit’s own bid-preparation materials.
(AR 2106-07.) The GAO rejected Kiewit’s challenge to the follow-on negotiated procurement
because Kiewit, which did not submit a revised offer, was “not an interested party to advance”
that challenge. (AR 2108.)

       On December 27, Kiewit sought injunctive relief against the Agency’s cancellation in
this Court. The parties have cross-moved for judgment on the administrative record, and the
Court heard oral argument on February 27, 2020.




                                               5
II.    JURISDICTION AND STANDING

      This Court has jurisdiction over bid protests pursuant to 28 U.S.C. § 1491(b). See, e.g.,
Bannum, Inc. v. United States, 404 F.3d 1346, 1351 (Fed. Cir. 2005).

        To have standing to protest, a plaintiff must demonstrate that it is an “interested party”
who suffered prejudice from a significant procurement error, and but for that error, “it would
have had a substantial chance of securing the contract.” See CliniComp Int’l, Inc. v. United
States, 904 F.3d 1353, 1358 (Fed. Cir. 2018). In a pre-award bid protest such as this one, an
interested party is “‘(1) an actual or prospective bidder, . . . (2) that [] has a direct economic
interest.’” CGI Fed. Inc. v. United States, 779 F.3d 1346, 1348 (Fed. Cir. 2015) (quoting
Digitalis Educ. Solutions, Inc. v. United States, 664 F.3d 1380, 1384 (Fed. Cir. 2012)). Kiewit
alleges that but for the Agency’s improper cancellation of the IFB, it would have received the
contract because it was the low-priced bidder. Kiewit’s standing is not contested. Kiewit is an
interested party with standing to maintain this action.

III.   STANDARD OF REVIEW

         In a Motion for Judgment on the Administrative Record pursuant to Rule 52.1 of the
Rules of the Court of Federal Claims (“RCFC”), “‘the court asks whether, given all the disputed
and undisputed facts, a party has met its burden of proof based on the evidence in the record.’”
Integral Consulting Servs., Inc. v. United States, 140 Fed. Cl. 653, 657 (2018) (quoting A & D
Fire Prot., Inc. v. United States, 72 Fed. Cl. 126, 131 (2006)). Under RCFC 52.1, the review is
limited to the administrative record, and the Court makes findings of fact as if it were conducting
a trial on a paper record. See Bannum, Inc., 404 F.3d at 1354. The Court must determine
whether a party has met its burden of proof based on the evidence contained within the
administrative record. Id. at 1355.

        The Court evaluates bid protests under the Administrative Procedure Act’s standard of
review of agency action. 28 U.S.C. § 1491(b); Bannum, Inc., 404 F.3d at 1351. An agency
procurement action may be set aside only if it is “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with the law.” 28 U.S.C. § 1491(b)(4); 5 U.S.C. § 706(2)(A).
Agencies and their contracting officers are “‘entitled to exercise discretion upon a broad range of
issues confronting them’ in the procurement process.” Impresa Construzioni Geom. Domenico
Garufi v. United States, 238 F.3d 1324, 1332 (Fed. Cir. 2001) (quoting Latecoere Int’l, Inc. v.
U.S. Dep’t of the Navy, 19 F.3d 1342, 1356 (11th Cir. 1994)). Accordingly, the Court’s review
of a procuring agency’s decision is “highly deferential.” Advanced Data Concepts v. United
States, 216 F.3d 1054, 1058 (Fed. Cir. 2000).

        To prevail in a bid protest, the protester must show first, “a significant error in the
procurement process[,]” and second, “that the error prejudiced it.” Data Gen. Corp. v. Johnson,
78 F.3d 1556, 1562 (Fed. Cir. 1996); see also Bannum, 404 F.3d at 1351 (“First . . . the trial
court determines whether the government acted without rational basis or contrary to law when
evaluating the bids and awarding the contract. Second . . . [the trial court] proceeds to determine,
as a factual matter, if the bid protester was prejudiced by that conduct.”). When a protester
alleges that the agency violated a law or regulation, the Court reviews that claim under the test
                                                 6
articulated in Data General Corporation and Bannum. See Banknote Corp. of Am. v. United
States, 365 F.3d 1345, 1351 (Fed. Cir. 2004) (protester alleging violation of law must show a
“clear and prejudicial violation of applicable statutes or regulations” such that the protestor had a
“substantial chance” of receiving the award but for that error).

IV.    ANALYSIS

         Kiewit alleges that the Agency rationale for cancelling the IFB was arbitrary on its face
because it failed to account for the Agency’s earlier determination that Kiewit’s price was
reasonable. The Agency responds that the cancellation complied with the requirements of FAR
14.404-1 and argues that the FAR does not prohibit it from changing its mind before award.
The Court holds that the cancellation was contrary to law because the Agency failed to establish
its finding of unreasonable pricing as “a compelling reason” for cancellation under FAR 14.404-
1(a)(1). Accordingly, finding that the balance of harms weighs in Kiewit’s favor, the Court
grants limited injunctive relief by setting side the cancellation as invalid and enjoining any award
of the contract that would rely on that cancellation.

       A.      Cancellation of the IFB

         After an agency opens sealed bids, FAR 14.404-1 narrows an agency’s otherwise broad
discretion to cancel a procurement. Subsection (c) of that provision lists ten written
determinations that may support cancelling an IFB after bid-opening, but requires that such
determinations be “consistent with paragraph (a)(1).” Paragraph (a)(1) requires “a compelling
reason” to cancel an IFB. In this case, the D&F recited paragraph (c)(6)’s price reasonableness
ground for cancellation. That price reasonableness determination, however, was not “a
compelling reason” to cancel the IFB under paragraph (a)(1) because it accounted for neither the
earlier, opposite finding reached in the MFR nor the D&F’s unresolved questions about the
accuracy of the IGCE.

               1.      Compelling Reason Required

       FAR 14.404-1 starts by mandating award to the low bidder. The provision provides a
narrow exception allowing the cancellation of an IFB after bid-opening, but it still underscores
the need to preserve the “integrity of the competitive bid system.” FAR 14.404-1(a)(1). FAR
14.404-1(a)(1) provides:

               Preservation of the integrity of the competitive bid system dictates
               that, after bids have been opened, award must be made to that
               responsible bidder who submitted the lowest responsive bid, unless
               there is a compelling reason to reject all bids and cancel the
               invitation.

48 C.F.R. § 14.404-1(a)(1) (emphasis added).

       Paragraph (a)(1) explicitly requires “a compelling reason” to cancel an IFB after bid-
opening. Bid protest decisions from both this Court and the GAO illustrate the policy reasoning
behind this requirement: After bid-opening has exposed the low-bidder’s price, allowing an
                                                 7
agency to request new offers would allow the losing bidders to undercut the low bidder, and
unfairly force the low bidder to compete with itself. See Overstreet Elec. Co., Inc. v. United
States, 47 Fed. Cl. 728, 732 (2000); California Marine Cleaning, Inc. v. United States, 42 Fed.
Cl. 281, 292 (1998) (characterizing the original low bid as a “sitting duck” or “target[]” for
competitors to beat when new offers are solicited after bid-opening); Dyneteria, Inc., B-210684,
84-1 C.P.D. ¶ 10 at 4 (Dec. 21, 1983); Twehous Excavating Co., B-208189, 83-1 C.P.D. ¶ 42 at 4
(Jan. 17, 1983) (finding an “auction situation” that undermined the “integrity of the competitive
system”); see also Pro-Fab, Inc., B-243607, 91-2 C.P.D. ¶ 128 at 3 (Aug. 5, 1991) (contrasting
the ordinary “reasonable basis” standard for canceling a procurement with the “compelling
reason” standard needed to cancel an IFB after bid-opening).

         Subsection (c) of FAR 14.404-1 specifies the procedure for IFB cancellation, providing
that “[i]nvitations may be cancelled and all bids rejected before award but after opening when,
consistent with paragraph (a)(1) above, the agency head determines in writing that” at least one
of the conditions listed in paragraphs (1) through (10) is satisfied. FAR 14.404-1(c) (emphasis
added). One such condition is that “[a]ll otherwise acceptable bids received are at unreasonable
prices.”3 FAR 14.404-1(c)(6).

        The phrase “consistent with paragraph (a)(1)” subordinates subsection (c)’s listed
determinations that can support cancellation to the compelling-reason requirement of paragraph
(a)(1). In this context, the phrase “consistent with” followed by the cross-reference to another
part of the FAR provision resembles the use of the phrase “subject to” when followed by a cross-
reference to another provision in a statute. See Antonin Scalia & Bryan A. Garner, Reading
Law: The Interpretation of Legal Texts 126-28 (2012) (recognizing a semantic canon of
construction triggered by certain subordinating or superordinating language followed by a
reference to another provision). In many statutes, the phrase “subject to” denotes that the
referenced provision should prevail in a clash with the referencing provision. Id. Here, the
phrase “consistent with,” although not as specific as the phrase “subject to,” nevertheless




   3
      The other nine conditions are: “(1) Inadequate or ambiguous specifications were cited in the
invitation; (2) Specifications have been revised; (3) The supplies or services being contracted for
are no longer required; (4) The invitation did not provide for consideration of all factors of cost
to the Government, such as cost of transporting Government-furnished property to bidders'
plants; (5) Bids received indicate that the needs of the Government can be satisfied by a less
expensive article differing from that for which the bids were invited; . . . (7) The bids were not
independently arrived at in open competition, were collusive, or were submitted in bad faith (see
subpart 3.3 for reports to be made to the Department of Justice); (8) No responsive bid has been
received from a responsible bidder. (9) A cost comparison as prescribed in OMB Circular A–76
and subpart 7.3 shows that performance by the Government is more economical; or (10) For
other reasons, cancellation is clearly in the public's interest.”



                                                8
performs the same subordinating function.4 In a clash between subsection (c) and paragraph
(a)(1), paragraph (a)(1)’s compelling-reason requirement must prevail.

        In California Marine Cleaning, Inc. v. United States, this court recognized just such a
clash when it held the Navy’s determination that cancelling an IFB was “clearly in the public
interest,” under (c)(10), was not “a compelling reason” to cancel an IFB, under (a)(1). 42 Fed.
Cl. at 281. In that case, this court recognized that paragraph (a)(1)’s reference to “a compelling
reason” “appears to codify a judicially-created standard established by the Court of Claims” that
recognized that the firmness of the bids was dependent on a rule that did not allow the bids to be
exposed to competitors and then discarded “except for cogent reasons.” Id. at 292 (quoting
Massman Constr. Co. v. United States, 102 Ct. Cl. 699, 719, cert. denied, 325 U.S. 866 (1945)).

        The court in California Marine Cleaning noted that, without applying the compelling-
reason requirement to (c)(10), the standard for cancellation before bid-opening and after bid-
opening would functionally be the same. Id. at 293 (quoting 48 C.F.R. § 14.209(a)) (“FAR
14.209(a) permits an agency to cancel an IFB prior to bid opening without a compelling reason;
it simply requires that the agency determine that cancellation is ‘clearly in the public interest.’ In
contrast, FAR 14.404–1 requires in addition that the agency has a compelling reason for
cancellation.”) (emphasis added).

        In this case, the Agency proposes an alternate interpretation of FAR 14.404-1. It argues
that subsection (c) provides a list of per se compelling reasons to cancel an IFB, and the list
expressly includes unreasonable pricing. Thus, the Agency concludes, its finding of
unreasonable pricing in the D&F should be reviewed as an exercise of its broad discretion to
determine price reasonableness, not for whether it is “compelling.” See Caddell Constr. Co. v.
United States, 7 Cl. Ct. 236, 241 (1985) (“A determination concerning the unreasonableness of
the prices bid is a matter of administrative discretion which should not be questioned unless the
determination is shown to be unreasonable or that there is a showing of fraud or bad faith.”).




       4
          The phrase “consistent with” could support a non-subordinating interpretation. In this
context, “consistent with” could be illustrative, parenthetically noting that the requirement for a
written determination is itself consistent with paragraph (a)(1)’s policy rationale regarding
“preservation of the competitive bid system.” That interpretation, however, breaks from other
FAR provisions that use “consistent with” in a manner indistinguishable from “subject to,” to
limit the surrounding provision when it clashes with a referenced provision or standard. See,
e.g., 48 C.F.R. § 9.406-3 (“Agencies shall establish procedures governing the debarment
decisionmaking process that are as informal as is practicable, consistent with principles of
fundamental fairness.”) (emphasis added); 48 C.F.R. § 52.219-8 (“Small disadvantaged business
concern, consistent with 13 CFR 124.1002, means a small business concern under the size
standard applicable to the acquisition, that . . . .”).



                                                  9
         Interpreting FAR 14.404-1(c) as not limited by paragraph (a)(1), however, reads
“compelling” out of the cancellation provision. It either renders the word superfluous or treats
(a)(1)’s reference to “a compelling reason” as shorthand for “the below-listed reasons,” referring
to the list in paragraphs (c)(1) through (c)(10). The Court’s task in interpreting the provision is
to give effect to the provision as a whole and to each of its elements. See Obduskey v. McCarthy
& Holthus LLP, 586 U.S. --, 139 S. Ct. 1029, 1037 (2019). The Court will not read the provision
in a way that ignores the subordinating effect of the phrase “consistent with paragraph (a)(1)”
and renders it meaningless surplusage.5

        The Agency’s finding—after bid-opening—that all bid prices received were unreasonable
must be consistent with paragraph (a)(1)’s compelling-reason requirement to be sufficient to
cancel the IFB.

               2.      The Reason Was Not Compelling

         The D&F’s conclusion that all otherwise responsive bids were received at unreasonable
prices is not compelling because the D&F simply restated FAR 14.404-1(c)(6) as justification for
the rejection without any meaningful analysis and without an express rejection of the Agency’s
earlier, opposite determination. Moreover, it raised unresolved questions about the accuracy of
the IGCE, but then relied on the IGCE as a measure of price reasonableness.

         On review, the compelling-reason requirement tests the sufficiency of the agency’s
reasoning. Some GAO bid protest decisions treat “compelling” as a substantive standard,
suggesting that only prejudice to other bidders and a failure to meet the government’s needs are
sufficient to justify cancellation after bid-opening. See Canadian Commercial Corp., B-255642,
94–1 C.P.D. ¶ 202 at 4 (1994); see also Dyneteria, Inc., 84–1 C.P.D. ¶ 10 at 4; Twehous
Excavating Co., 83–1 C.P.D. ¶ 42 at 4. Such a substantive definition of “compelling,” however,
is difficult to reconcile with FAR 14.404-1(c)’s enumeration of substantive determinations, such
as unreasonable pricing, that may support cancellation after bid-opening. In California Marine
Cleaning, this court applied “compelling” as a procedural or evidentiary standard to test the
sufficiency of the reasoning behind the agency’s ultimate conclusion that it was “restoring the
integrity of the bid system.” 42 Fed. Cl. at 293; see, e.g., id. at 296 (“To the extent that the Navy
relied on [an irrational GAO] decision, therefore, the agency decision did not state a compelling
reason for canceling the [IFB].”). Indeed, the application of “compelling” to test the sufficiency
of the agency’s reasoning rather than the substance of its determination is consistent with the
requirement from the Federal Circuit’s predecessor court for a “cogent” reason for cancellation
in Massman Construction Co. v. United States. 102 Ct. Cl. at 719.

        The facts of this case are clear enough that they do not require the Court to define exactly
what suffices as a compelling reason, while allowing the Court to conclude with confidence what
is not a compelling reason. When the record shows that an agency has reached opposite


   5
     When the D&F attempted to recite the legal standard for cancellation it actually omitted—
without using ellipses or brackets—the phrase “consistent with paragraph (a)(1).” (AR 1745.)

                                                 10
conclusions from the same set of facts, the agency must go beyond reciting FAR provisions and
explain how the same facts led to opposite conclusions before its reasoning for either conclusion
can be considered “compelling.”

        The D&F’s failure to explain certain contradictions, within itself and within the record,
prevent it from establishing unreasonable pricing as a compelling reason for cancelling the IFB.
The D&F’s conclusion is contradicted by the MFR, which reached the opposite conclusion as to
whether Kiewit’s bid was reasonably priced. Both determinations purported to compare the bids
to each other and both noted the discrepancy between Kiewit’s bid and the IGCE. The D&F
used comparison of the bids and their discrepancy with the IGCE to support its conclusion that
all bids were unreasonably priced. The earlier MFR noted the same facts, but reached the
opposite conclusion. The D&F neither accounted for the MFR’s opposite conclusion that all
bids were reasonably priced, nor mentioned any additional facts that might have caused the
contracting officer to change his mind. Indeed, the D&F never once even acknowledged the
MFR or its contrary conclusion.

         The D&F’s conclusion is further contradicted by the unresolved doubts it raised about the
accuracy of the IGCE. The D&F articulated three possible explanations suggested by the
project’s architect-engineer for the disparity between the bids and the IGCE. The D&F’s
conclusion that the bids were unreasonably priced could not be compelling without discounting
or quantifying the effect of those alternative explanations on the disparity between the bids and
the IGCE. After reciting the three possible explanations for the disparity between the IGCE and
the bid prices, however, the D&F does not analyze, accept, reject, distinguish, explain away, or
indeed do anything at all with them. Instead, it uses the disparity as support for its conclusion
that all of the bid prices received were unreasonable.

       In light of these external and internal inconsistencies in the D&F, the Court finds that the
D&F’s price-reasonableness determination, although consistent with FAR 14.404-1(c)(6)’s
provision of price reasonableness as a possible ground for cancellation, was not consistent with
paragraph (a)(1)’s compelling-reason requirement.

        The Agency raises several counterarguments to Kiewit’s allegation that the D&F was
arbitrary or capricious. Although the Court does not decide here whether the D&F was arbitrary
or capricious, but only that it did not establish “a compelling reason” to cancel the IFB and was,
therefore, contrary to law, the Court addresses the Agency’s counterarguments relevant to the
sufficiency of the D&F’s reasoning.

        The Agency argues that the D&F’s reasoning was not arbitrary or capricious because it
was sufficient that the Agency’s path could be “reasonably discerned” from the D&F. The Court
disagrees because it cannot discern the Agency’s path from the D&F. The Court can only
discern the Agency’s positions from the MFR and the D&F. The Agency’s so-called “path” or
the line of reasoning connecting those two positions—explaining why the D&F is “compelling”
despite the MFR’s earlier, opposite conclusion—is the element that is missing from the D&F.

        The Agency further argues that Contracting Officer 2’s statement, filed in Kiewit’s bid
protest to the GAO (AR 18-24) and, therefore, part of the administrative record in this matter,
                                                11
provides sufficient explanation for the Agency’s reversal. The Court rejects Contracting Officer
2’s post hoc explanation to the GAO as not probative of the Agency’s reasoning when it
cancelled the IFB. In rejecting the probative value of Contracting Officer 2’s statement to the
GAO, the Court relies on the “settled proposition[]” that “in reviewing agency action, a court is
ordinarily limited to evaluating the agency’s contemporaneous explanation in light of the
existing administrative record.” Dep't of Commerce v. New York, 588 U.S. --, 139 S. Ct. 2551,
2573 (2019) (emphasis added); see also PricewaterhouseCoopers Pub. Sector, LLP v. United
States, 126 Fed. Cl. 328, 355 n.11 (2016) (quoting FFL Pro LLC v. United States, 124 Fed. Cl.
536, 556 n. 17 (2015)) (observing that neither the GAO nor this court must credit an agency’s
“‘postdecisional documents included in an administrative record’”).

        Even if the Court were to accept Contracting Officer 2’s statement to GAO as probative,
the contracting officer’s unelaborated and unexplained reference to “conducting the appropriate
due diligence” and “discussing internally” would not make the D&F’s conclusion compelling in
light of the MFR’s earlier, opposite conclusion. (See AR 19.) Merely noting that the agency
found additional facts or reasons would not make the D&F compelling without explaining what
the new facts or reasons and their relevance were.

        At argument, Agency counsel worked to dismiss the MFR’s probative value as part of the
record, characterizing it as a “preliminary” determination. The Court finds no factual basis for
that characterization. Nothing in the MFR’s title or contents marked it as preliminary, a draft, or
contemplated a more “final” price reasonableness determination. While Agency counsel’s
strategic reason for repeatedly characterizing the MFR as merely “preliminary” is clear, the
factual basis for doing so is not.

                                               ***

        The Court emphasizes the narrowness of its holding. The D&F’s conclusion is not
compelling because the D&F simply restated FAR 14.404-1(c)(6) as justification for the
rejection without any meaningful analysis and without acknowledging and explaining its
rejection of the Agency’s earlier, contrary determination. Moreover, the D&F raised unresolved
questions about the accuracy of the IGCE, but then relied on the IGCE as a measure of price
reasonableness. The D&F’s external and internal contradictions undermine its conclusion that
all bid prices received were unreasonable. The Agency’s use of that conclusion as the reason to
cancel the IFB violated FAR 14.404-1(a)(1)’s compelling-reason requirement.

        This regulatory violation was a “significant error in the procurement process” that
prejudiced Kiewit. The record reflects that the Agency found Kiewit responsible and had
allocated funding in the amount of Kiewit’s bid. With those preconditions met, Kiewit—as the
lowest-priced bidder—would have won the contract if the agency had not cancelled the IFB.
Accordingly, the agency’s violation of FAR 14.404-1 in cancelling the IFB prejudiced Kiewit.




                                                12
       B.      Injunctive Relief

       Kiewit has urged the Court to direct the Agency to abide by FAR 14.404-1(a)(1) and
award the contract to it as the low bidder, or to provide lesser included relief. The Court declines
to award the contract to Kiewit, but finds that a more limited injunction is appropriate here.

        The Tucker Act expressly empowers the Court in a bid protest to award “any relief that
the court considers proper, including declaratory and injunctive relief.” 28 U.S.C. § 1491(b)(2).
The plaintiff must show four factors by a preponderance of the evidence for permanent
injunctive relief to be appropriate:

               whether (1) the plaintiff has succeeded on the merits, (2) the
               plaintiff will suffer irreparable harm if the court withholds
               injunctive relief, (3) the balance of hardships to the respective
               parties favors the grant of injunctive relief, and (4) the public
               interest is served by a grant of injunctive relief.

Centech Grp., Inc. v. United States, 554 F.3d 1029, 1037 (Fed. Cir. 2009). Kiewit has met the
first factor by succeeding on the merits.

        As to the second factor, irreparable harm exists when an offeror has lost the opportunity
to compete fairly for a contract. HP Enter. Servs., LLC v. United States, 104 Fed. Cl. 230, 245
(2012). Moreover, when procurement decisions contrary to law deprive an offeror of the
opportunity to compete for a contract, the resulting lost profits are sufficient to constitute
irreparable injury. MORI Assocs., Inc. v. United States, 102 Fed. Cl. 503, 552 (2011). Kiewit
has shown that it will suffer both the monetary harm of lost profits and non-monetary harm of a
lost opportunity to compete on an even playing-field that would be irreparable if the invalid
cancellation is not set aside. The second factor is also met.

        As to the balance of hardships, the Agency argues that further delaying its procurement
beyond April 2020 may delay the repair of the aircraft ramp by another year, due to the end of
the local construction season. (ECF 24 at 37.) On the other hand, Kiewit argues that the Agency
can recalculate its IGCE and still award the contract by April 2020. (ECF 28 at 21.) Regardless,
Kiewit argues that any delay is of the Agency’s own making because the Agency accepted this
risk when it opted for a phased construction schedule instead of relocating flight operations.
(ECF 28 at 22.) While the Agency’s reply to Kiewit’s arguments explained aspects of the “direct
impact” it might suffer were the procurement to extend beyond April 2020, the Court finds that
the balance of hardships favors granting the limited permanent injunctive relief of setting aside
the Agency’s invalid cancellation of the IFB.

        Finally, the public interest is best served by maintaining the integrity of the bidding
process and enjoining any award based on the invalid cancellation of an IFB. See Great Lakes
Dredge & Dock Co. v. United States, 60 Fed. Cl. 350, 370 (2004). An “attempt to cancel the IFB
without a compelling reason violates FAR § 14.404-1 and undermines the integrity of the
procurement process. Granting an injunction setting aside the improper cancellation serves the
public interest.” Id. (citation omitted).
                                                 13
        Because all four factors support injunctive relief in this protest, the cancellation must be
set aside as invalid and any award based on the invalid cancellation must be enjoined.

V.     CONCLUSION

        The Court will enter an order DENYING the defendant’s motion for judgment on the
administrative record, GRANTING the plaintiff’s motion for judgment on the administrative
record, SETTING ASIDE as invalid the defendant’s cancellation of all bids for solicitation
W912JV19B7001, and ENJOINING the defendant from relying on the invalid cancellation to
award the contract.


                                                                      s/ Richard A. Hertling
                                                                      Richard A. Hertling
                                                                      Judge




                                                 14